Citation Nr: 1207453	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include amblyopia and macular degeneration.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from December 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for an eye condition, to include amblyopia and macular degeneration.

This case was previously before the Board in June 2006, at which time, the Board denied service connection for a bilateral eye condition, to include amblyopia and macular degeneration.  The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  By an order dated in May 2008, the Court granted an April 2008 joint motion for remand and vacated the June 2006 Board decision.

In November 2008 and May 2009, the Board remanded the claim for additional development and adjudicative action.  In May 2010, the Board denied service connection for a bilateral eye condition, to include amblyopia and macular degeneration.  Thereafter, the Veteran appealed the Board's May 2010 decision to the Court.  By an order dated in March 2011, the Court granted a February 2011 joint motion for remand and vacated the May 2010 Board decision.

The Board notes that the Veteran most recently executed a power of attorney for representation in January 2009.  After the May 2010 Board decision was issued, the representative properly withdrew from representing the Veteran by an August 2010 letter.  See 38 C.F.R. §§ 14.631, 20.608 (2011).  There is no indication that the Veteran's representative before the Court is representing the Veteran at the Board or RO level.  Thus, the Veteran is considered to be self-represented for this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2011 joint motion for remand, the Board finds it necessary to remand the case for additional development.  The parties to the February 2011 joint motion for remand agreed that VA did not fully comply in its duty to assist the Veteran by not attempting to obtain all of his service treatment records.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c) (2011).

With respect to the Veteran's service treatment records, his July 1946 separation examination is essentially the sole medical record from his period of active service in the United States Army.  The examination report reflects that the Veteran was found to have right amblyopia at that time.  His uncorrected vision was 20/50 in the right eye and 20/40 in the right eye.  Notably, the location of the examination was at Fort Lewis, Washington.  A Separation Qualification Record documents that the Veteran was hospitalized at Fort Lewis, Washington after completing basic training in February 1946.  He remained hospitalized there until July 18, 1946.  The reason for hospitalization was discomfort from incessant headaches due to faulty vision.  At an April 2005 hearing before the RO, the Veteran also recalled that he was hospitalized at Madigan General Hospital in Fort Lewis from February 1946 to July 1946.

In an attempt to obtain any additional service records, the RO requested records from the National Personnel Records Center (NPRC) in May 2003.  A second request to NPRC was made in October 2005.  NPRC responded that the name of the complete organization was needed.  In a January 2006 memorandum, the RO determined that any remaining service records were unavailable for review and that further attempts to obtain the records would be futile.  The Veteran was notified of this determination by a letter dated later in January 2006.  In the May 2010 decision, the Board concluded that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.

The parties to the February 2011 joint motion for remand determined that additional requests must be made to attempt to obtain the Veteran's service treatment records.  On remand, the agency of original jurisdiction (AOJ) must request hospitalization records from NPRC for the complete period of the Veteran's hospitalization at Fort Lewis, including at Madigan General Hospital (now known as Madigan Army Medical Center), from February 1946 to July 18, 1946.  The AOJ must also request the hospitalization records from alternate listed sources provided by NPRC, to include the Official Military Personnel File and Clinical Record Libraries.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.  The AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) and notify the Veteran of the results of the record requests.  See 38 C.F.R. § 3.159(e).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Amarillo, Texas.  Updated treatment records should be obtained in light of the remand.

The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) and attempt to obtain the Veteran's service hospitalization records for the period February 1946 to July 18, 1946.  The hospitalization likely occurred at the facility that is now known as Madigan Army Medical Center (previously known as Madigan General Hospital) in Fort Lewis, Washington.  Request the records from NPRC and from alternate sources, including Official Military Personnel File and Clinical Record Libraries.

2.  Obtain the Veteran's more recent treatment records (since September 2008) from the Amarillo VAMC and associate the records with the claims folder.

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Thereafter, determine whether any other development is warranted in this case, including whether a medical examination or opinion should be requested.

5.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

